                                                     1 Anne L. Collins, SBN 244287
                                                       Gabriela D. Flowers, SBN 273850
                                                     2 Travis E. Cochran, SBN 285776
                                                       LOZANO SMITH
                                                     3 One Capitol Mall, Suite 640
                                                       Sacramento, CA 95814
                                                     4 Telephone: (916) 329-7433
                                                       Facsimile: (916) 329-9050
                                                     5
                                                       Attorneys for Defendants, CALIFORNIA PINES
                                                     6 COMMUNITY SERVICES DISTRICT, RON SHERER
                                                       and RYAN SHERER
                                                     7

                                                     8                                    UNITED STATES DISTRICT COURT
                                                     9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11 CHAD COATES, JOSHUA B. LUSK, JOSHUA                      Case No. 2:20-cv-01112-KJM-DMC
                                                       C. HICKS, JORDAN C. VERECE,
      Tel 916-329-7433 Fax 916-329-9050




                                                    12                                                          STIPULATION REGARDING EXTENSION
                                                                        Plaintiffs,                             OF TIME FOR NON-EXPERT AND
                                                    13                                                          EXPERT DISCOVERY DEADLINES;
               LOZANO SMITH




                                                             vs.                                                ORDER
                                                    14
                                                       CALIFORNIA PINES COMMUNITY                               (L.R. 144)
                                                    15 SERVICES DISTRICT, RON SHERER, RYAN
                                                       SHERER,
                                                    16

                                                    17                          Defendants.
                                                    18

                                                    19

                                                    20

                                                    21          Plaintiffs Chad Coates et al., (“Plaintiffs”) and Defendants California Pines Community Services
                                                    22 District (“District”) et al., (“Defendants”) (collectively herein, “Parties”), through their respective

                                                    23 counsel of record, hereby stipulate to an extension of time for Non-Expert and Expert Discovery

                                                    24 deadlines in the above-captioned action and agree as follows:

                                                    25          1. WHEREAS, the Parties acknowledge that the Court’s Order directs that requests to extend a
                                                    26 deadline must be submitted and approved by the Court (Document No. 23); and

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert                            Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
                                                     1          2. WHEREAS, the Parties desire to engage in discussions regarding potential settlement of the

                                                     2   matter and seek to avoid any additional costs while engaging in such discussions.

                                                     3          3. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                     4   for the Parties to complete non-expert discovery and all motions pertaining to non-expert discovery by

                                                     5   sixty (60) days, to August 30, 2021.

                                                     6          4. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                     7   for the Parties to complete expert discovery and all motions pertaining to expert discovery by sixty (60)

                                                     8   days, to November 9, 2021.

                                                     9          5. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                    10   for the Parties to exchange initial lists of expert witnesses by sixty (60) days, to September 30, 2021.
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   IT IS SO STIPULATED.
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   Dated: June 9, 2021                                   Respectfully Submitted,

                                                    13
               LOZANO SMITH




                                                                                                               LAW OFFICE OF STEPHAN R. WATTENBERG
                                                    14
                                                                                                                /s/ Stephan R. Wattenberg______________
                                                    15                                                         STEPHAN R. WATTENBERG
                                                                                                               Attorney for Plaintiffs
                                                    16                                                         Chad Coates, Joshua B. Lusk, Joshua C. Hicks,
                                                                                                               Jordan C. Verece
                                                    17
                                                         Dated: June 10, 2021                                  Respectfully Submitted,
                                                    18

                                                    19                                                         LOZANO SMITH

                                                    20
                                                                                                               /s/ Anne L. Collins
                                                    21                                                         ANNE L. COLLINS
                                                    22                                                         GABRIELA D. FLOWERS
                                                                                                               TRAVIS C. COCHRAN
                                                    23                                                         Attorneys for Defendants
                                                                                                               California Pines Community Services District,
                                                    24                                                         Ron Sherer, Ryan Sherer
                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert -2-                        Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
                                                     1                                                    ORDER

                                                     2          Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED:

                                                     4          1. The deadline for the Parties to complete non-expert discovery and all motions pertaining to

                                                     5   non-expert discovery is extended by sixty (60) days, to August 30, 2021.

                                                     6          2. The deadline for the Parties to complete expert discovery and all motions pertaining to expert

                                                     7   discovery is extended by sixty (60) days, to November 9, 2021.

                                                     8          3. The deadline for the Parties to exchange initial lists of expert witnesses is extended by sixty

                                                     9   (60) days, to September 30, 2021.

                                                    10              IT IS SO ORDERED.
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11   DATED: June 24, 2021.
      Tel 916-329-7433 Fax 916-329-9050




                                                    12

                                                    13
               LOZANO SMITH




                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time for Non-Expert -3-                        Coates et al. v. CA Pines et al.
                                                         and Expert Discovery Deadlines; [Proposed] Order                       Case No. 2:20-cv-01112-KJM-DMC
